Citation Nr: 1623610	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-22 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for malnourishment.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a skin disability (claimed as cysts/acne), to include as due to herbicide exposure.  

4.  Entitlement to an initial compensable rating for diverticular disease prior to May 19, 2011, and in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to October 1971 and from March 1993 to November 2006, with additional National Guard service, and including combat service in the Republic of Vietnam.  His decorations include a Combat Infantryman Badge and a Purple Heart Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for diverticular disease, rated 0 percent, effective December 1, 2006.  

An October 2012 rating decision granted an increased (30 percent) rating for the Veteran's diverticular disease, effective May 19, 2011 (date of VA examination).  As the maximum rating has not been assigned, the Veteran has continued his appeal, and the claim has been characterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for a skin disability and an increased initial rating for diverticular disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by or as a residual of malnourishment.  

2.  The Veteran does not have a current a neck disability.  
CONCLUSIONS OF LAW

1.  Service connection for malnourishment is not warranted.  38 U.S.C.A. § 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  Service connection for a neck disability is not warranted.  38 U.S.C.A. § 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Malnourishment

The Veteran's service personnel records show that he had active service in the Republic of Vietnam from April 1968 to April 1969 and from October 1970 to October 1971, and his decorations and awards include the Combat Infantryman Badge and the Purple Heart Medal, denoting combat.  The Veteran contends that he was treated for malnourishment during his service in Vietnam, and he should therefore be awarded service connection.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At the outset, the Board notes that the Veteran's service treatment records for the period from 1966 to 1971 are unavailable for review, and are presumed irretrievably lost.  See January 2008 RO Memorandum.  However, based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for malnourishment as he does not have a current diagnosis of such disability, including a residual disability of such malnourishment during service.  

The Veteran is competent to state that he received treatment for malnourishment during his active service in Vietnam, and the Board finds such statements to be credible and consistent with his combat service.  Therefore, it is conceded that the Veteran received treatment for malnourishment during active duty.  See also September 1972 VA treatment record (noting the Veteran was treated for malnutrition in Vietnam).  The remaining issue is whether the Veteran has a current disability manifested by malnourishment, or a disability that is a residual of his malnourishment during service.  In this regard, the Veteran does not contend, nor is there any evidence of, a current disability manifested by malnourishment, or a disability that is a residual of his malnourishment during service.  The only competent evidence addressing this matter is an August 2009 VA examination report wherein it was found there was no evidence of recurrence of malnourishment since service.  Given the lack of competent evidence showing the Veteran has a current disability manifested by malnourishment, or a disability that is a residual of his malnourishment during service, the claim for such must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Neck Disability

The Veteran contends that he has a neck disability that is related to his combat service and he should therefore be awarded service connection.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that the Veteran has already been awarded service connection for shrapnel wound scars of the back, arms and neck.  Based on the evidence of record, and applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a neck disability.  Given the lack of competent evidence showing that the Veteran has a neck disability, or that such is related to service, the claim for such must be denied.  Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  In this regard, the Board notes that the Veteran was afforded a VA examination in August 2009 that revealed a soft-tissue fragment wound to the posterior musculature of the neck (for which he is already service-connected), but no underlying disability.  He was afforded another examination in May 2011 that found no disability of the neck, including a finding that there was no muscle involvement due to the service-connected shrapnel wounds of the neck.  The Board emphasizes that symptoms such as "pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the Veteran is competent to attest to symptoms such as neck pain and occasional muscle spasms, he is not competent to diagnose an underlying musculoskeletal disability associated with such symptoms, as to do so requires medical expertise.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for malnourishment is denied.  

Service connection for a neck disability is denied.  


REMAND

While the Board regrets to delay the adjudication of these matters any further, it finds that additional development is necessary.  

Regarding the claim of service connection for a skin disability, service treatment records (STRs) show treatment on numerous occasions for cysts.  See, e.g., September, October 1972 operative reports (for incision and drainage of a cyst, left posterior cervical area); February 1997 record (showing a cyst on the posterior neck on physical examination); November 1997 record (lesion removed from face); see also September 1972 record (noting the Veteran first noticed a lesion on his right neck in 1967, which was removed, recurred, and was subsequently lanced without recurrence, but he has experienced multiple cysts, found to be sebaceous cysts, located on the lower half of his trunk, mostly confined to his buttocks, while service in Vietnam in 1968, which were lanced by a medic, and had recurring problems with cysts in 1970).  In July 2007 correspondence, the Veteran competently stated that he has continued to experience boils and cysts on his neck, groin, and back since his service in Vietnam.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature and etiology of his skin disability.  

Regarding the diverticulitis disease claim, the Veteran was last afforded a VA examination in May 2011, although an April 2014 VA general examination noted the Veteran's complaint of significant abdominal cramping and distress, lasting one to two days, about once per month.  In a September 2015 VA Form 646, the Veteran's representative contended that the Veteran's disability has worsened in severity.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his diverticular disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this issue must be remanded.  

Finally, any outstanding VA or private treatment records of the Veteran should be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertaining to the Veteran.  

2. With any necessary assistance from the Veteran, obtain all outstanding records of private treatment of the Veteran.  

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's skin disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

As to each skin disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise related service, to include as a result of his conceded exposure to Agent Orange therein.  In addressing this question, the examiner must address the September and October 1972 STRs (for incision and drainage of a cyst, left posterior cervical area; and indicating Veteran first noticed a lesion on his right neck in 1967, which was removed, recurred, and was subsequently lanced without recurrence, but he has experienced multiple cysts, found to be sebaceous cysts, located on the lower half of his trunk, mostly confined to his buttocks, while service in Vietnam in 1968, which were lanced by a medic, and had recurring problems with cysts in 1970); the February 1997 STR (showing a cyst on the posterior neck on physical examination); and the November 1997 STR (lesion removed from face).  The examiner must also specifically acknowledge and discuss the Veteran's competent report of recurring cysts and skin symptomatology since service, as well as the Veteran's report as to the onset of his skin disability.  
The examiner must provide a rationale for any and all opinions expressed.  If an opinion cannot be rendered without resorting to speculation, that finding should be explained.  

4. Schedule the Veteran for a VA examination to assess the current severity of his diverticular disease.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings reported in detail.  

5. Then, after taking any additional development deemed necessary in light of any evidence received, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be issued a Supplemental Statement of the Case and given a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


